Exhibit 10(k)(4)

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of September 30, 2001 (the
“Agreement”), by and among ON Marine Services Company (formerly known as Oglebay
Norton Company), a Delaware corporation (“ONMS”), Oglebay Norton Marine Services
Company, L.L.C., a Delaware limited liability company (“LLC”, and together with
ONMS, collectively, “Borrower”), and National City Bank, a national banking
association (“Bank”).

 

WITNESSETH THAT:

 

WHEREAS, Bank and ONMS entered into a Credit Agreement, dated as of July 14,
1997, as amended by a First Amendment to Credit Agreement dated January 15,
1999, pursuant to which LLC became a borrower, a Second Amendment to Credit
Agreement dated July 15, 1999 and a Third Amendment to Credit Agreement dated
July 12, 2000 (together with all Exhibits and Schedules thereto, the “Credit
Agreement”), under which Bank, subject to certain conditions, agreed to make a
term loan to Borrower in the original principal amount of $17,000,000 in
accordance with the terms thereof; and

 

WHEREAS, the parties desire to amend the Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

1. Effect of Amendment; Definitions.

 

The Credit Agreement shall be and hereby is amended as provided in Section 2
hereof. Except as expressly amended in Section 2 hereof, the Credit Agreement
shall continue in full force and effect in accordance with its provisions on the
date hereof. As used in the Credit Agreement, the terms “Credit Agreement”,
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and
words of similar import shall, unless the context otherwise requires, mean the
Credit Agreement as amended and modified by this Agreement.

 

2. Amendments.

 

(A) Subsection 2.01 of the Credit Agreement shall be amended by deleting the
same and substituting in lieu thereof the following:

 

“2.01 SUBJECT NOTE – Borrower shall evidence the Subject Loan by executing and
delivering to Bank Borrower’s note

 

(a) payable in twelve (12) semi-annual installments of principal commencing on
January 15, 2002, and continuing each January 15 and July 15 thereafter in
accordance with the amortization schedule attached hereto as Exhibit C;

 

(b) for the initial Interest Period commencing on the Fourth Amendment Effective
Date and ending on January 14, 2002, bearing interest of 7.82% per annum;

 

(c) after the initial Interest Period, bearing interest as provided in
subsections 2.03 and 2.04 in respect of the Prime Rate Loans and Eurodollar
Loan, as the case may be; and

 

Page 1



--------------------------------------------------------------------------------

(d) being in the form and substance of Exhibit B to this Agreement.”

 

(B) Section 2 of the Credit Agreement shall be amended by inserting the
following at the end thereof:

 

“2.03 INTEREST PERIOD DETERMINATION —(a) Subject to the other provisions of this
Agreement, there shall be only one Interest Period applicable at any time that
the Subject Loan shall be a Eurodollar Loan.

 

(b) The duration of the initial Interest Period shall commence on the Fourth
Amendment Effective Date and shall end on January 14, 2002. The duration of each
Interest Period subsequent to the initial Interest Period shall be three months.

 

(c) Each Interest Period is subject to the following:

 

  (i) no Interest Period shall be effective which ends after Maturity;

 

  (ii) each succeeding Interest Period shall commence on the day next succeeding
the last day of the previous Interest Period;

 

  (iii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Banking Day of such calendar month; and

 

  (iv) if any Interest Period would otherwise expire on a day which is not a
Banking Day, such Interest Period shall expire on the next succeeding Banking
Day, provided that if any Interest Period would otherwise expire on a day which
is not a Banking Day but is a day of the month after which no further Banking
Day occurs in such month, such Interest Period shall expire on the next
preceding Banking Day.

 

(d) Subject to subsection 2.05 and so long as no Default Under The Agreement or
an Event of Default is then in existence, the Subject Loan shall be continued on
the last day of each Interest Period as a Eurodollar Loan. If an Event of
Default or a Default Under The Agreement exists on the last day of an Interest
Period, the Subject Loan shall be a Prime Rate Loan until the next succeeding
January 15, April 15, July 15 or October 15 on which no Event of Default or
Default Under The Agreement exists, so long as ONMS gives written notice to Bank
that no Event of Default or Default Under The Agreement exists and of Borrower’s
desire to have the Subject Loan bear interest at the Eurodollar Rate subject to
subsection 2.05 (“Eurodollar Restatement Notice”). Upon the commencement of each
Interest Period, Borrower shall be deemed to have represented and warranted to
Bank that no Event of Default or Default Under The Agreement exists.

 

2.04. INTEREST — (a) Interest Rate for Prime Rate Loans — During such periods as
the Subject Loan is a Prime Rate Loan, the unpaid principal amount thereof shall
bear interest at a fluctuating rate per annum which shall at all times be equal
to the Prime Rate in effect from time to time plus the Applicable Margin in
effect from time to time.

 

Page 2



--------------------------------------------------------------------------------

(b) Interest Rate for Eurodollar Loan — During such periods as the Subject Loan
is a Eurodollar Loan, the unpaid principal amount thereof shall bear interest at
a rate per annum which shall at all times during any Interest Period applicable
thereto be the relevant Eurodollar Rate for such Interest Period plus the
Applicable Margin in effect from time to time.

 

(c) Default Interest — Notwithstanding the above provisions, if a Default Under
This Agreement or an Event of Default is in existence, all outstanding amounts
of principal and, to the extent permitted by law, all overdue interest, in
respect of the Subject Loan shall bear interest, payable on demand, at a
fluctuating rate per annum equal to 2% per annum above the interest rate which
is or would be applicable from time to time pursuant to subsection 2.04(a) to
Prime Rate Loans in effect from time to time.

 

(d) Computations of Interest — All computations of interest hereunder shall be
made in accordance with subsection 8.10.

 

(e) Information as to Interest Rates — Bank upon determining the interest rate
shall promptly notify ONMS. Each such determination shall, absent manifest
error, be final and conclusive and binding on all parties thereto.

 

(f) Accrual and Payment of Interest — Interest on the Subject Loan shall accrue
from and including the date of any borrowing and shall be payable on Maturity,
on any repayment, prepayment or conversion (on the amount repaid, prepaid or
converted) and, after Maturity, on demand, and in the case of any Subject Loan,
semi-annually on January 15 and July 15 of each year (or, if such day is not a
Banking Day, the next succeeding Banking Day).

 

(g) Interest Margins — As used herein, the term “Applicable Margin” shall mean
the particular rate per annum determined by Bank in accordance with the Pricing
Grid Table which appears below, based upon the results of the computation of the
Leverage Ratio (as defined in Exhibit A) of Guarantor and such Pricing Grid
Table, and the following provisions:

 

  (i) Commencing with the fiscal quarter of Guarantor ended on or nearest to
September 30, 2001, and continuing with each fiscal quarter thereafter, Bank
will determine the Applicable Margin in accordance with the Pricing Grid Table
for the Interest Period commencing January 15, 2002 and each Interest Period
thereafter, based on the consolidated Leverage Ratio of Guarantor for the most
recently completed four (4) fiscal quarters, and identified in such Pricing Grid
Table. Changes in the Applicable Margin based upon changes in such ratio shall
become effective on the first day of the month following the receipt by Bank
pursuant to subsection 3A.01, as applicable, of the consolidated financial
statements of Guarantor.

 

  (ii) Notwithstanding the above provisions, during any period when (A)
Guarantor has failed to timely deliver its financial statements referred to in
subsection 3A.01, (B) a Default Under This Agreement has occurred and is
continuing, or (C) an Event of Default has occurred and is continuing, the
Applicable Margin shall be the highest rate per annum indicated in the Pricing
Grid Table, regardless of Guarantor’s Leverage Ratio at such time.

 

Page 3



--------------------------------------------------------------------------------

  (iii) Any changes in the Applicable Margin shall be determined by Bank in
accordance with the above provisions, and Bank will promptly provide notice of
such determinations to ONMS. Any such determination by Bank pursuant to this
subsection 2.04 shall be conclusive and binding absent manifest error.

 

PRICING GRID TABLE

(expressed in basis points)

 

Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Margin
Eurodollar Loan


--------------------------------------------------------------------------------

   Applicable Margin for Prime
Rate Loan


--------------------------------------------------------------------------------

Greater than or equal to 4.00 to 1.00

   300    25

Greater than or equal to 3.00 to 1.00 and

less than 4.00 to 1.00

   225    -0-

Greater than or equal to 2.00 to 1.00 and

less than 3.00 to 1.00

   200    -0-

Less than 2.00 to 1.00

   150    -0-

 

2.05 INCREASED COSTS, ILLEGALITY, ETC. — (a) In the event that Bank shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

 

  (i) on any date for determining the Eurodollar Rate for any Interest Period
that, by reason of any changes arising after the date hereof affecting the
applicable interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

 

  (ii) at any time, that Bank shall incur increased costs or reductions in the
amounts received or receivable hereunder in an amount which Bank reasonably
deems material with respect to any Eurodollar Loan (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the date hereof in any applicable law, governmental rule,
regulation, guideline, order or request (whether or not having the force of
law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves includable in the
Eurodollar Rate pursuant to the definition thereof) and/or (y) other
circumstances adversely affecting the interbank Eurodollar market or the
position of Bank in such market; or

 

Page 4



--------------------------------------------------------------------------------

  (iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by Bank in good faith with any change since the
date hereof in any law, governmental rule, regulation, guideline or order, or
the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which Bank customarily complies or has
become impracticable as a result of a contingency occurring after the date
hereof which materially adversely affects the interbank Eurodollar market;

 

then, and in any such event, Bank shall (x) on or promptly following such date
or time and (y) promptly after the date on which such event no longer exists
give notice (by telephone confirmed in writing) to ONMS of such determination.
Thereafter (x) in the case of clause (i) above, Eurodollar Loan shall no longer
be available until such time as Bank notifies ONMS that the circumstances giving
rise to such notice by Bank no longer exist, and any existing Eurodollar Loan
shall be automatically converted to a Prime Rate Loan, (y) in the case of clause
(ii) above, Borrower shall pay to Bank, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as Bank shall determine) as shall be
required to compensate Bank, for such increased costs or reductions in amounts
receivable hereunder (a written notice as to the additional amounts owed to
Bank, showing the basis for the calculation thereof submitted to ONMS by Bank
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Eurodollar Loan
shall be converted to a Prime Rate Loan as promptly as possible and, in any
event, within the time period required by law.

 

(b) If Bank shall have determined that after the date hereof, the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged by law with
the interpretation or administration thereof, or compliance by Bank or its
parent corporation with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank, or
comparable agency, in each case made subsequent to the date hereof, has or would
have the effect of reducing by an amount reasonably deemed by Bank to be
material the rate of return on Bank’s or its parent corporation’s capital or
assets as a consequence of Bank’s commitments or obligations hereunder to a
level below that which Bank or its parent corporation could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration Bank’s or its parent corporation’s policies with respect to
capital adequacy), then from time to time, within five days after demand by
Bank, Borrower shall pay to Bank such additional amount or amounts as will
compensate Bank or its parent corporation for such reduction. Bank, upon
determining in good faith that any additional amounts will be payable pursuant
to this subsection 2.05(b), will give prompt written notice thereof to ONMS,
which notice shall set forth, in reasonable detail, the basis of the calculation
of such additional amounts, although the failure to give any such notice shall
not release or diminish each Borrower’s obligations to pay additional amounts
pursuant to this subsection 2.05(b) upon the subsequent receipt of such notice.

 

2.06 BREAKAGE COMPENSATION — Borrower shall compensate Bank, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting and the method of calculating such compensation), for all reasonable
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by Bank to fund its Eurodollar Loan) which Bank
may sustain: (i) if for any

 

Page 5



--------------------------------------------------------------------------------

reason (other than a default by Bank), borrowing of a Eurodollar Loan does not
occur on a date specified therefor in a Eurodollar Restatement Notice under
subsection 2.03(d) or does not occur because of the existence of an Event of
Default or Default Under The Agreement upon the commencement of an Interest
Period, (ii) if any repayment, prepayment, conversion or continuation of any of
its Eurodollar Loan occurs on a date which is not the last day of an Interest
Period applicable thereto; (iii) if any prepayment of any of its Eurodollar Loan
is not made on any date specified in a notice of prepayment given by a Borrower;
or (iv) as a consequence of (x) any other default by a Borrower to repay its
Eurodollar Loan when required by the terms of this Agreement or (y) an election
made pursuant to subsection 2.05. Such loss, cost, expense and liability to Bank
shall be deemed to include an amount determined by Bank to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such loan had such event not occurred, at the interest rate that would
have been applicable to such loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to effect a conversion or continuation, for the period that would have
been the Interest Period for such loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
Bank would bid were it to bid, at the commencement of such period. A certificate
of Bank setting forth any amount or amounts that Bank is entitled to receive
pursuant to this section shall be delivered to ONMS and shall be conclusive
absent manifest error. Borrower shall pay Bank the amount shown as due on any
such request within ten days after receipt thereof.”

 

(C) Subsection 3A of the Credit Agreement shall be amended by deleting the same
and substituting in lieu thereof the following:

 

“3A. INFORMATION — Borrower agrees that until the Subject Indebtedness shall
have been paid in full, Borrower will cause Guarantor to deliver each of the
following:

 

3A.01 FINANCIAL STATEMENTS — Borrower will cause Guarantor to furnish to Bank:

 

(a) within forty-five (45) days after the end of each of the first three
quarter-annual periods of each of Guarantor’s fiscal years, Guarantor’s balance
sheet as at the end of the period and its statements of cash flow and income for
Guarantor’s current fiscal year to date, all prepared (but unaudited) on a
comparative basis with the prior year, in accordance with GAAP (EXCEPT as
disclosed therein) and in form and detail satisfactory to Bank;

 

(b) as soon as available (and in any event within ninety (90) days after the end
of each of Guarantor’s fiscal years), a complete copy of an annual audit report
(including, without limitation, all financial statements therein and notes
thereto) of Guarantor for that year which shall be:

 

  (1) prepared on a comparative basis with the prior year, in accordance with
GAAP (EXCEPT as disclosed therein) and in form and detail satisfactory to Bank,

 

  (2) certified (without qualification as to GAAP) by independent public
accountants selected by Guarantor and satisfactory to Bank, and

 

  (3) either (A) a written statement of the accountants that in making the
examination necessary for their report or opinion they obtained no knowledge of
the occurrence of any Default Under This Agreement or (B) if they know of any,
their written disclosure of its nature and status, PROVIDED, that the
accountants shall not be liable directly or indirectly to anyone for any failure
to obtain knowledge of any Default Under This Agreement;

 

Page 6



--------------------------------------------------------------------------------

(c) concurrently with the delivery of any financial statement to Bank pursuant
to clause (a) or (b), a certificate by Guarantor’s chief financial officer or
its treasurer:

 

  (1) certifying that to the best of the officer’s knowledge and belief, (A)
those financial statements fairly present in all Material respects Guarantor’s
financial condition and the results of its operations in accordance with GAAP
subject, in the case of interim financial statements, to routine year-end audit
adjustments and (B) no Default Under This Agreement then exists or if any does,
a brief description of the default and Guarantor’s intentions in respect
thereof, and

 

  (2) setting forth calculations indicating whether or not Guarantor is in
compliance with the general financial standards of section 3B;

 

(d) promptly when filed (in final form) or sent, a copy of

 

  (1) each registration statement, Form 10-K annual report, Form 10-Q quarterly
report, Form 8-K current report or similar document filed by Guarantor with the
Securities and Exchange Commission (or any similar federal agency having
regulatory jurisdiction over Guarantor’s securities) and

 

  (2) each proxy statement, annual report, certificate, notice or other document
sent by Guarantor to the holders of any of its securities (or any trustee under
any indenture which secures any of its securities or pursuant to which such
securities are issued) and

 

(e) (i) within ninety (90) days after the end of each fiscal year of Guarantor,
annual pro forma projections of Guarantor and its Subsidiaries for the then
current fiscal year, to be in form acceptable to Bank, and (ii) together with
the delivery of the quarterly financial statements for the third quarter of each
fiscal year, annual projections for the next two (2) succeeding fiscal years, to
be in form acceptable to Bank;

 

(f) within forty-five (45) days after the end of each fiscal quarter of
Guarantor, financial forecasts of Guarantor and its Subsidiaries for the next
fiscal quarter; and

 

(g) forthwith upon Bank’s written request, such other information in writing
about Guarantor’s, Borrower’s and their respective Subsidiaries’ financial
condition, properties and operations and about Pension Plans, if any, as Bank
may from time to time reasonably request.”

 

(D) Subsection 3B of the Credit Agreement is hereby amended by deleting the same
and substituting in lieu thereof the following:

 

“3B. GENERAL FINANCIAL STANDARDS – Borrower agrees that until the Subject
Indebtedness shall have been paid in full, Borrower will cause Guarantor to
observe each of the following:

 

(a) the financial covenants contained in sections 5.7(a) through 5.7(f) of the
Credit Agreement between Guarantor and KeyBank National Association dated May
15,1998, as amended (the “KeyBank Credit Agreement”), as such financial
covenants exist on September 30, 2001, and copy of such financial covenants and
the definitions of the terms defined therein are attached hereto as Exhibit A;
and

 

Page 7



--------------------------------------------------------------------------------

(b) Guarantor and its Subsidiaries shall not invest in Consolidated Capital
Expenditures more than an aggregate amount equal to Thirty-five Million Dollars
($35,000,000) during each fiscal year of Guarantor.”

 

(E) Subsection 3C.07 of the Credit Agreement shall be amended by deleting the
same and substituting in lieu thereof the following:

 

“3C.07 PROPERTIES – Each Borrower will ensure that its properties and equipment
used or useful in their business are kept in good repair, working order and
condition, normal wear and tear excepted and in accordance with manufacturer’s
recommended procedures, if applicable. Each Borrower will, at its own costs,
provide continuous and ongoing maintenance to its properties and equipment and
will comply with all Seaworthiness Directives and Bulletins.

 

“3C.08 SWAP AGREEMENTS - On or prior to December 7, 2001, Borrower shall have
entered into an interest rate swap agreement in the amount of the Subject Loans
with a financial institution on terms reasonably acceptable to Bank in all
respects.”

 

(F) Subsection 3D.01.2 of the Credit Agreement shall be amended by deleting the
same and substituting in lieu thereof the following:

 

“3D.01.2 – ACQUISITIONS. Without the prior written consent of Bank, no Borrower
or Subsidiary shall effect an Acquisition; provided, that, so long as no Default
Under This Agreement or Event of Default shall then exist or immediately
thereafter shall begin to exist:

 

(a) Borrower or any Subsidiary may effect an Acquisition so long as:

 

  (i) Borrower or Subsidiary is the surviving entity of the Acquisition (in the
case of a merger, consolidation or other combination) or the person to be
acquired becomes a Subsidiary promptly after such Acquisition (in the case of
the acquisition of the stock (or other equity interest) of a Person);

 

  (ii) Borrower and Guarantor are in full compliance with this Agreement and the
Guaranty, respectively, both prior to and subsequent to the transaction;

 

  (iii) Borrower provides to Bank, at least ten (10) days prior to the
consummation of such Acquisition, (A) written notice of such Acquisition, (B)
historical financial statements of such Person, (C) a pro forma financial
statement of the companies, and (D) a certificate of a Financial Officer of
Guarantor showing pro forma compliance with Section 3B hereof, both before and
after the proposed Acquisition; and

 

  (iv) the aggregate consideration paid by the companies with respect to any
Level I Acquisition, when added to all other Level I Acquisitions during any
four (4) consecutive fiscal quarters, does not exceed the Level I Acquisition
Limit.

 

Page 8



--------------------------------------------------------------------------------

(b) Notwithstanding the limitations set forth in subpart (iv) of Subsection
3D.01.2 above, Borrower may effect the Permitted Acquisitions so long as the
conditions set forth in subparts (i), (ii) and (iii) of such Subsection 3D.01.2
are satisfied.”

 

(G) Subsection 4B of the Credit Agreement shall be amended by inserting the
following Subsections at the end thereof:

 

“4B.11 —TRUE AND COMPLETE DISCLOSURE — All factual information heretofore or
contemporaneously furnished by or on behalf of Guarantor, Borrower or any of the
Subsidiaries in writing to Bank for purposes of or in connection with this
Agreement or any transaction contemplated herein, other than the financial
projections is, and all other such factual information hereafter furnished by or
on behalf of such person in writing to Bank in respect of this Agreement or any
other Related Writing will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information not
misleading at such time in light of the circumstances under which such
information was provided. As of the date hereof, there is no fact known to
Borrower which has, or could reasonably be expected to have, a Material Adverse
Effect which has not theretofore been disclosed in writing to Bank.

 

4B.12 — NO MATERIAL ADVERSE EFFECT — Since June 30, 2001, there has been no
change in the business, operations, property, assets, prospects, liabilities or
condition (financial or otherwise) of either Borrower or Guarantor and its
respective Subsidiaries taken as a whole, except for changes, none of which,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.”

 

(H) Section 5A of the Credit Agreement shall be amended by deleting subsections
5A.04 and 5A.05 and inserting in lieu thereof the following:

 

“5A.04 — CROSS-DEFAULT — If either Borrower’s payments on indebtedness for
borrowed money (regardless of maturity) or any of its payments on Funded
Indebtedness shall be or become “in default” (as defined below) EXCEPT only if
the aggregate unpaid principal balance of all such indebtedness in default for
any Borrower does not exceed five million dollars ($5,000,000) at any one time
outstanding. In this subsection, in default means that (a) there shall have
occurred (or shall exist) in respect of the indebtedness in question (either as
in effect at the date of this Agreement or as in effect at the time in question)
any event, condition or other thing which constitutes, or which with the giving
of notice or the lapse of any applicable grace period or both would constitute,
a default which accelerates the maturity of any such indebtedness; or (b) any
such indebtedness (other than any payable on demand) shall not have been paid in
full at its stated maturity; or (c) any such indebtedness payable on demand
shall not have been paid in full within ten (10) Banking Days after any actual
demand for payment.

 

5A.05. BORROWER’S AND GUARANTOR’S SOLVENCY – If (a) either Borrower or Guarantor
shall discontinue operations, or (b) either Borrower or Guarantor shall commence
any Insolvency Action of any kind or admit (by answer, default or otherwise) the
Material allegations of, or consent to any relief requested in, any Insolvency
Action of any kind commenced against such party by its creditors or any thereof,
or (c) any creditor or creditors shall commence against either Borrower or
Guarantor any Insolvency Action of any kind which shall remain in effect
(neither dismissed nor stayed) for sixty (60) consecutive days.

 

Page 9



--------------------------------------------------------------------------------

5A.06. MATERIAL ADVERSE EFFECT — There shall have occurred a change in the
business, operations, property, assets, prospects, liabilities or condition
(financial or otherwise) of either Borrower or Guarantor and its respective
Subsidiaries taken as a whole that has had or that could reasonably be expected
to have a Material Adverse Effect.”

 

(I) Subsection 8.03 of the Credit Agreement shall be amended by deleting the
same and substituting in lieu thereof the following:

 

“8.03. BENEFIT OF AGREEMENT — (a) Successors and Assigns Generally — This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and assigns, provided,
that no Borrower may assign or transfer any rights or obligations hereunder
without the prior written consent of Bank. Bank may assign the Subject Loan and
its rights and obligations hereunder with the prior written consent of Borrower,
provided, that upon the assignment of all of its rights and obligations, the
term “Bank” shall mean the assignee thereof.

 

(b) Participations — Notwithstanding the foregoing, Bank may at any time grant
participations in any of its rights hereunder or under the Subject Note to any
person, provided that in the case of any such participation,

 

  (i) the participant shall not have any rights under this Agreement or any of
the other Related Writing, including rights of consent, approval or waiver (the
participant’s rights against such Bank in respect of such participation to be
those set forth in the agreement executed by such Bank in favor of the
participant relating thereto);

 

  (ii) Bank’s obligations under this Agreement shall remain unchanged;

 

  (iii) Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations;

 

  (iv) Bank shall remain the holder of the Subject Note for all purposes of this
Agreement; and

 

  (v) Borrower shall continue to deal solely and directly with Bank in
connection with Bank’s rights and obligations under this Agreement, and all
amounts payable by Borrower hereunder shall be determined as if Bank had not
sold such participation, except that the participant shall be entitled to the
benefits of subsections 2.05 and 2.06 of this Agreement to the extent that Bank
would be entitled to such benefits if the participation had not been entered
into or sold.”

 

(c) Joint and Several Obligations — All references to the obligations, covenants
and representations and warranties of Borrower shall, unless otherwise expressly
indicated, mean the joint and several obligations, covenants and representations
and warranties of ONMS and LLC.”

 

(J) Section 9 of the Credit Agreement shall be amended by:

 

(a) deleting the definition of “Level I Acquisition Limit” and substituting in
lieu thereof the following:

 

“Level I Acquisition Limit” shall mean Fifteen Million Dollars ($15,000,000);

 

Page 10



--------------------------------------------------------------------------------

(b) deleting the definition of “Level II Acquisition Limit” and “Level II
Acquisition” in its entirety; and

 

(c) inserting the following definitions in alphabetical order:

 

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any person, or any business or
division of any person, (b) the acquisition of in excess of fifty percent (50%)
of the stock (or other equity interest) of any person, or (c) the acquisition of
another person (other than a Subsidiary) by a merger of consolidation or any
other combination with such person.

 

“Applicable Margin” shall have the meaning provided in subsection 2.04.

 

“Eurodollar Loan” shall mean the Subject Loan when bearing interest at the rate
provided in subsection 2.04(b).

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum which appears on page 3750 of the
Telerate Screen for a Eurodollar Loan (or on any successor or substitute page,
or on any electronic publication of a recognized service organization providing
comparable rate quotations, in any case as determined from time to time by Bank)
for deposits of $1,000,000 in same day funds for a maturity corresponding to
such Interest Period as of 11:00 A.M. (London time) on the date which is two
Banking Days prior to the commencement of such Interest Period, divided (and
rounded upward to the nearest 1/16th of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
which may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D). In
the event that such rate is not available at such time for any reason, the rate
referred to in clause (i) above shall be the interest rate per annum equal to
the average (rounded upward to the nearest 1/16th of 1% per annum), of the rate
per annum at which Dollar deposits of $1,000,000 for a maturity corresponding to
the Interest Period are offered to prime banks in the London interbank
Eurodollar market, determined as of 11:00 A.M. (London time) on the date which
is two Banking Days prior to the commencement of such Interest Period.

 

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Banking Day, for the next preceding Banking Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Banking Day, the average of the quotations for such day on such
transactions received by Bank from three Federal Funds brokers of recognized
standing selected by Bank.

 

“Fourth Amendment Effective Date” shall mean September 30, 2001.

 

“Guarantor” means Oglebay Norton Company (f/k/a Oglebay Norton Holding Company),
an Ohio corporation.

 

“Interest Period” with respect to any Eurodollar Loan shall mean the interest
period applicable thereto, as determined pursuant to subsection 2.03.

 

Page 11



--------------------------------------------------------------------------------

“Leverage Ratio” shall have the meaning provided in Exhibit A.

 

“Material Adverse Effect” shall mean any or all of the following: (i) any
material adverse effect on the business, operations, property, prospects,
assets, liabilities or condition (financial or otherwise) of, when used with
reference to Guarantor, each Borrower, or Guarantor together with its
Subsidiaries, taken as a whole, or when used with respect to either Borrower,
that Borrower and its Subsidiaries taken as a whole, or when used with reference
to any other person, such person and its Subsidiaries, taken as a whole, as the
case may be; (ii) any material adverse effect on the ability of each Borrower or
Guarantor to perform its obligations under this Agreement, the Guaranty or any
other Related Writing to which it is a party; (iii) any material adverse effect
on the ability of each Borrower or Guarantor to pay their liabilities and
obligations as they mature or become due; or (iv) any material adverse effect on
the validity, effectiveness or enforceability, as against any Borrower, of this
Agreement or any of the Related Writing to which it is a party or, as against
Guarantor, of the Guaranty and or of the Related Writing to which it is a party.

 

“Prime Rate” shall mean, for any period, a fluctuating interest rate per annum
as shall be in effect from time to time which rate per annum shall at all times
be equal to the greater of (i) the rate of interest established by Bank at its
principal office, from time to time, as its prime rate, whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; and (ii) the Federal Funds
Effective Rate in effect from time to time plus 1/2 of 1% per annum.

 

“Prime Rate Loan” shall mean the Subject Loan when bearing interest at the rate
provided in subsection 2.04(a).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Seaworthiness Directives and Bulletins” shall mean all regulations and
requirements issued by the U.S. Coast Guard and in effect from time to time that
are applicable to any vessel owned by Borrower.

 

3. Representations and Warranties.

 

(A) Each Borrower hereby represents and warrants to Banks that all
representations and warranties set forth in the Credit Agreement, as amended
hereby, are true and correct in all material respects, and that this Agreement
has been executed and delivered by a duly authorized officer of each Borrower
and constitutes the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its respective terms.

 

(B) The execution, delivery and performance by each Borrower of this Agreement
and its performance of the Credit Agreement has been authorized by all requisite
corporate action and will not (1) violate (a) any order of any court, or any
rule, regulation or order of any other agency of government, (b) the Articles of
Incorporation, the Code of Regulations or any other instrument of corporate
governance of such Borrower, or (c) any provision of any indenture, agreement or
other instrument to which such Borrower is a party, or by which such Borrower or
any of its properties or assets is or may be bound; (2) be in conflict with,
result in a breach of or constitute, alone or with due notice or lapse of time
or both, a default under any indenture, agreement or other instrument referred
to in (1)(c) above; or (3) result in the creation or imposition of any lien,
charge or encumbrance of any nature whatsoever.

 

Page 12



--------------------------------------------------------------------------------

4. Conditions Precedent.

 

This Agreement shall become effective when the following conditions precedent
have been met:

 

(A) Borrower shall have caused Guarantor to execute and deliver to Bank a
certificate confirming its obligations under the Guaranty (as defined in the
Credit Agreement) in the form attached hereto as Exhibit D (the “Confirmation”).

 

(B) Each Borrower’s secretary shall have certified to Bank (i) a copy of
resolutions duly adopted by such Borrower’s board of directors in respect of
this Agreement, (ii) true and correct copies of such Borrower’s current Articles
of Incorporation, Bylaws, Code of Regulations or any other instrument of
corporate governance of such Borrower, (iii) the names and true signatures of
the officers of Borrower authorized to sign this Agreement on behalf of such
Borrower, (iv) that no “Event of Default” or “Default Under This Agreement” (as
those terms are defined in the Credit Agreement) exists, (v) that the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects as though made on the date hereof, and (vi)
that each Borrower is in compliance with the covenants contained in the Credit
Agreement.

 

(C) Borrower shall have caused Guarantor’s secretary to certify to Bank (i) a
copy of resolutions duly adopted by Guarantor’s board of directors in respect of
the Confirmation, (ii) true and correct copies of its current Articles of
Incorporation and Code of Regulations, and (iii) the names and true signatures
of the officers of Guarantor authorized to sign the Confirmation on behalf of
Guarantor.

 

(D) There shall have occurred no change in the business, property, prospects,
condition (financial or otherwise) or results of operations of the Borrower and
the Subsidiaries which could reasonably be expected to result in a Material
Adverse Effect.

 

(E) Borrower shall have delivered certificates of good standing for each
Borrower and Guarantor issued by the Secretary of State of the State of
Delaware.

 

(F) Bank shall have received certificates of insurance as to the Borrower naming
Bank as loss payee and additional insured.

 

(G) Borrower shall have delivered or caused to be delivered such other documents
as Bank may reasonably request.

 

5. Miscellaneous.

 

(A) This Agreement shall be construed in accordance with and governed by the
laws of the State of Ohio, without reference to principles of conflict of laws.
Borrower, on a joint and several basis, agrees to pay to Bank at the time this
Agreement is executed and delivered by Bank an amendment fee in an aggregate
amount equal to $40,000 immediately after this Agreement is executed and
delivered by Bank, and to pay on demand all costs and expenses of Bank,
including reasonable attorneys’ fees and expenses, in connection with the
preparation, execution and delivery of this Agreement.

 

(B) Each Borrower acknowledges and agrees that, as of the date hereof, all of
such Borrower’s outstanding loan obligations to Bank under the Credit Agreement
and the Related Writings are owed without any offset, deduction, defense or
counterclaim of any nature whatsoever, and such Borrower hereby waives any such
offset, deduction, defense and counterclaim of any nature whatsoever with
respect thereto.

 

Page 13



--------------------------------------------------------------------------------

(C) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument.

 

6. Waiver.

 

Subject to the conditions set forth in Section 4 of this Amendment, the Bank
hereby waives the Borrower’s failure to cause Guarantor to comply with the
financial covenants set forth in Sections 5.7(a), (b) and (c) of Exhibit A to
the Credit Agreement, which are referred to in subsection 3B(a) of the Credit
Agreement, during the period from September 30, 2001 through and including
December 28, 2001. Such waiver shall apply only to the Guarantor’s compliance
with such financial covenants during the period set forth in the immediately
preceding sentence and not to any other date or period and not to any other
covenants and agreements contained in the Credit Agreement or the other Related
Writings.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Page 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

ON MARINE SERVICES COMPANY

/s/ John N. Lauer

--------------------------------------------------------------------------------

By:   John N. Lauer Title:   Chairman

OGLEBAY NORTON MARINE SERVICES

COMPANY L.L.C.

/s/ John N. Lauer

--------------------------------------------------------------------------------

By:   John N. Lauer Title:   Chairman NATIONAL CITY BANK

/s/ Janice E. Focke

--------------------------------------------------------------------------------

By:   Janice E. Focke Title:   Senior Vice President

 

Page 15